Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 21-23 are pending in the application. No newly added or newly canceled claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9, 10, 14-16, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,115,861 hereinafter referred to as Reeder further in view of US Patent 2,651,788 hereinafter referred to as Forwood in view of US Patent 7,861,342 hereinafter referred to as Huang further in view of US Patent Publication US2010/0180385A1 hereinafter referred to as Petrolati. Huang disclose a customizable mattress (see fig. 1), comprising: a chassis 21 comprising opposite top and bottom walls and opposite first and second side walls 21 each extending from the top wall to the bottom wall, the walls each extending continuously from the top surface to the opposite bottom surface and including opposite inner and outer surfaces that each extend from the top surface to the bottom surface, inner surfaces of the walls defining a cavity (see fig. 2 & 3); a spring pack 23 removably positioned within the cavity such that a top surface of the spring pack is flush with the top surfaces of the walls (see fig. 2 and 4), the spring pack being divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper; and a top pad 24 the top pad extending continuously from a first end that is flush with an outer surface of the top wall to an opposite second end that is flush with an outer surface of the bottom wall (see fig. 2 & 4). However does not disclose the spring pack comprising a plurality of pockets that are joined to one another by a material, the pockets each including a spring positioned therein, the material includes a slit between adjacent one of the pockets or the top pad being divided into a first portion configured to cover the first side and a second portion configured to cover the second side, the portions each extending continuously from a first end that is flush with an outer surface of the top wall to an opposite second end that is flush with an outer surface of the bottom wall, the second portion having a characteristic that is different than a characteristic of the first portion, the characteristics being selected from the group consisting of firmnesses, thicknesses and materials.
Forwood teaches a customizable mattress (see all figures), comprising: a chassis 2 defining a cavity (see fig. 1-3); a spring pack 9, 10 removably positioned within the cavity, the spring pack being divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper; and a top pad 7, 8 removably covering at least a portion of the spring pack, the top pad being secured to the chassis and keep the mattress together, the top pad being divided into a first portion configured to cover the first side and a second portion configured to cover the second side, the second portion having a characteristic that is different than a characteristic of the first portion, the characteristics being selected from the group consisting of firmnesses, thicknesses and materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Huang to be customizable as taught by Forwood having a top pad divided into two portions. For the purpose of further customizing the mattress of Huang. Such a modification would yield expected results. 
Petrolati discloses a spring pack 10 comprising a plurality of pockets 13, 130 that are joined to one another by a material, the pockets each including a spring 2 positioned therein, the material includes a slit 120 between adjacent one the pockets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Huang to utilize a spring pack as taught by Petrolati for the purpose of improving the mattress of Huang. Such an improvement allows the springs to maintain its spacing in the mattress while still responding somewhat independent of adjacent springs. Such a modification would yield expected results. 

Re-Claim 2
	Huang as modified by Forwood and Petrolati above discloses,
wherein the first side is removably coupled to the second side.
Re-Claim 5
	Huang as modified by Forwood and Petrolati above discloses,
wherein the first side being removably coupled to the second side, the first side having a different firmness than the second side. 
Re-Claim 9
	Huang as modified by Forwood and Petrolati above discloses,
wherein the chassis comprises a foam material (see material of 22).
Re-Claim 10
	Huang as modified by Forwood and Petrolati above discloses,
wherein the chassis comprises a top portion, a bottom portion opposite the top portion and opposite side portions that extend between the top and bottom portions, the top and bottom portions each being removably coupled to the side portions (see 21). 
Re-Claim 14
	Huang as modified by Forwood and Petrolati above discloses,
further comprising retention fabric 1 (Forwood), 25 (Huang) that covers at least a portion of the top pad.  	
Re-Claim 15
	Huang as modified by Forwood and Petrolati above discloses,
instructions for selecting one of the sides and one of the portions based upon a sleeper’s body type (inherent in method of using the apparatus).
Huang as modified by Forwood and Petrolati above discloses the claimed invention except for explicitly discloses further comprising instructions for selecting one of the sides and one of the portions based upon a sleeper’s body type. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include instructions for selecting one of the sides and one of the portions based upon a sleeper’s body type since it was known in the art that instructions are included with an apparatus to provide directions on how to use and operate the apparatus.

Re-Claim 16
	Huang as modified by Forwood and Petrolati above discloses,
instructions for selecting one of the spring packs and one of the top pads based upon a sleeper’s sleep preference (inherent in method of using the apparatus). 
Huang as modified by Forwood and Petrolati above discloses, the claimed invention except for explicitly discloses further comprising instructions for selecting one of the spring packs and one of the top pads based upon a sleeper’s sleep preference.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include instructions for selecting one of the spring packs and one of the top pads based upon a sleeper’s sleep preference since it was known in the art that instructions are included with an apparatus to provide directions on how to use and operate the apparatus.
Re-Claim 21
	Huang as modified by Forwood and Petrolati above discloses,
		wherein the characteristics are firmnesses.
Re-Claim 23
	Huang as modified by Forwood and Petrolati above discloses,
		wherein the characteristics are materials.
	 
Claims 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Forwood and Petrolati further in view of US Patent 4,893,365 hereinafter referred to as Justice. Huang discloses the claimed apparatus however does not disclose the first side interlocks with the second side such that the first side is removably coupled to the second side.
Justice discloses a mattress 10, comprising: a spring pack 26, 28; wherein the spring pack is divided into a first side 26, 30 configured to support a first sleeper and a second side 28, 32 configured to support a second sleeper, the first side being removably coupled to the second side; the first side interlocking with the second side such that the first side is removably coupled to the second side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring packs of Huang to include a series of projections and recesses in the first and second sides of the spring pack as taught by Justice. For the purpose of interlocking the first and second sides of the spring pack. Such a modification would yield expected results. 

Re-Claim 4
	Forwood as modified by Huang, Petrolati and Justice above discloses,
wherein the first side comprises a series of recesses 38-44, the second side comprising a series of projections 34, 36 disposed in the recesses to interlock the first side with the second side such that the first side is removably coupled to the second side.

Claims 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Forwood and Petrolati further in view of US Patent Publication US2011/0083277A1 hereinafter referred to as Henson. Huang discloses the claimed apparatus however does not disclose the first side interlocks with the second side such that the first side is removably coupled to the second side.
Henson discloses a mattress 10, comprising: a cushion pack 16, 20; wherein the spring pack is divided into a first side 16 configured to support a first sleeper and a second side 20 configured to support a second sleeper, the first side being removably coupled to the second side; the first side interlocking with the second side such that the first side is removably coupled to the second side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring packs of Huang to include a series of projections and recesses in the first and second sides of the spring pack as taught by Henson. For the purpose of interlocking the first and second sides of the spring pack. Such a modification would yield expected results. 

Re-Claim 4
	Forwood as modified by Huang, Petrolati and Henson above discloses,
wherein the first side comprises a series of recesses 38-44, the second side comprising a series of projections 34, 36 disposed in the recesses to interlock the first side with the second side such that the first side is removably coupled to the second side.

Claim(s) 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Forwood and Petrolati further in view of US Patent Publication US2013/0091634A1 hereinafter referred to as Shearon. Huang as modified by Forwood discloses the claimed apparatus however does not disclose wherein the chassis comprise a top portion, a bottom portion opposite the top portion and opposite side portions that extend between the top and bottom portions, the side portions each including opposite first and second mortises, the top portion comprising tenons that fit into the first mortises to connect the top portion with the side portions, the bottom portion comprising tenons that fit into the second mortises to connect the top portion with the side portions.
Shearon teaches a customizable mattress 10 comprising: a chassis (40, 50)  defining a cavity 45; a spring pack 46, 190 removably positioned within the cavity; and a top pad 48 removably covering at least a portion of the spring pack, wherein the chassis comprise a top portion 44, a bottom portion 44 opposite the top portion and opposite side portions that extend between the top and bottom portions, the side portions 43 each including opposite first and second mortises, the top portion comprising tenons that fit into the first mortises to connect the top portion with the side portions, the bottom portion comprising tenons that fit into the second mortises to connect the top portion with the side portions (see fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Huang to include modular walls as taught by Shearon  for the purpose of easily configured frame walls which form a reinforce perimeter. Such a modification would yield expected results. 
Re-Claim 12 
	Huang as modified by Forwood, Petrolati and Shearon above discloses,
wherein the chassis comprises a top portion, a bottom portion opposite the top portion and opposite first and second side portions that extend between the top and bottom portions, the first side portion including opposite first and second mortises, the second side portion including opposite third and fourth mortises, the top portion including opposite fifth and sixth mortises, the bottom portion including opposite seventh and eighth mortises, the mattress further comprising a first piece comprising tenons that fit into the first and fifth mortises, a second corner pieces comprising tenons that fit into the second and seventh mortises, a third corner piece that fits into the third and sixth mortises and a fourth corner piece comprising tenons that fit into the fourth and eighth mortises to join the first and second side portions with the top and bottom portions (see fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Huang to include walls as taught by Shearon for the purpose of framing the box spring and reinforcing the perimeter of the mattress. Such a modification would yield expected results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Forwood and Petrolati further in view of US Patent 6,115,861 hereinafter referred to as Reeder. Huang discloses the claimed apparatus however does not disclose wherein the portions each include opposite top and bottom panels and a band that perimetrically joins the top and bottom panels.
Reeder teaches a mattress (see fig. 42) comprising: a top pad 1010 wherein the portions each include opposite top 1018 and bottom 1016 panels and a band 1020 that perimetrically joins the top and bottom panels.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top pads of Huang to include a cover as taught by Reeder. For the purpose of covering and protecting the top pad. Such a modification would yield expected results. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Forwood and Petrolati further in view of US Patent Publication US2007/0022540A1 hereinafter referred to as Hochschild. Huang discloses the claimed apparatus however does not disclose wherein the characteristics are thickness. 
Hochschild teaches a customizable mattress 10 wherein the customizable characteristics is thicknesses (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Huang to be customizable based on the characteristics of thicknesses as taught by Hochschild. Such a modification would yield expected results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-16 and 21-23 have been considered but are moot because the new ground of rejection does not rely on previous grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/5/2022